Citation Nr: 9934609	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  96-29 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran has verified service from June 1963 to April 
1967.  The veteran was stationed in the Republic of Vietnam 
from April 6, 1966 to April 3, 1967.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a July 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.  

The Board notes that in the rating action and subsequent 
statement of the case, the issue as considered was 
entitlement to service connection for PTSD and major 
depression.  However, in his VA Form 9 dated in June 1996, 
the veteran limited the appeal to consideration of the issue 
of entitlement to service connection for PTSD.  

At his formal hearing before a member of the Board, the 
veteran presented additional evidence, after which he 
executed an appropriate waiver of initial consideration by 
the agency of original jurisdiction.   

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to 
the extent possible.  

2. The veteran has a clear diagnosis of PTSD.

3. The veteran was not engaged in combat with the enemy.

4. The veteran was stationed at Pleiku Air Base in the 
Republic of Vietnam which saw enemy action.  

5. The reported in-service stressors are directly related to 
his military occupational specialty as an aircraft 
propeller repairmen providing direct support to air 
commando and air rescue squadrons at Pleiku Air Base. 

6. Competent medical evidence shows that PTSD is related to 
his period of Vietnam service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, PTSD 
was incurred in military service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection is warranted for 
PTSD and that medical records show diagnoses of PTSD.  The 
veteran asserted that while at Pleiku Air Base, during his 
first weeks, he was suddenly awakened from sleep when a 
Howitzer fire mission initiated unexpectedly.  He feared that 
he would be killed in his sleep.  Thereafter, he could not 
[tolerate] to be inside the bunker.  After that, he requested 
night work, which he continued after Vietnam service.  He 
consistently reports an incident at a Montagnard village and 
beheaded Viet Cong.  He also asserts that when giving a blood 
donation at the MASH unit, the service member he was talking 
to died.  





I.  Facts

The veteran was inducted into the service at the age of 17.  
Service department records and service medical records for 
the period of June 1963 to April 1967 reflect that the 
veteran served in an isolated area - Vietnam, that his 
military occupational specialty was aircraft propeller 
repairman, that he did not receive any combat medals, and 
that his psychiatric status was evaluated as normal on 
enlistment and separation from service.  

In pertinent part, VA outpatient treatment records dated for 
the period from May 1992 to December 1992 reflect that the 
veteran attended the mental health clinic for depressed mood 
and PTSD symptoms.  More specifically, the entries reflect 
depression, loss of interest in everything, loss of 
motivation, difficulty concentrating, impaired recent and 
remote memory, occasional crying spells, anger, fatigue, 
irritability, guilt, intrusive thoughts of Vietnam, multiple 
somatic complaints, financial problems, and difficulty 
falling asleep with frequent waking due to chronic pain.  He 
denied suicidal ideation.  He reported thinking more about 
Vietnam.  He discussed his early experiences of fear in Camp 
at Pleiku [Air Base].  He expressed his overwhelming anxiety 
while in Vietnam and relief that he did not have to serve on 
the "front."  He feels uneasy and slightly paranoid at 
night.  The veteran related his experiences of nighttime fear 
that have contributed to his sleep problems and desire to 
work nights.  He always has a loaded gun in his bedroom and 
never likes to go to bed after his wife.  He went to the 
[Vietnam] wall and felt guilty that he did not know any of 
the dead who were named there.  Entries in December 1992 
reflect increased symptoms of depression over the holidays 
related to a family member's illness and a diagnosis of 
dysthymic disorder.  He had many thoughts of loss.  The back 
pain intensified his feelings of depression.  The veteran 
medicated with Prozac with periods of some improvement in his 
symptoms.  The diagnoses were adjustment disorder with 
depressed mood and rule out PTSD, adjustment disorder with 
depressed mood.

The VA outpatient medical records dated in 1993 reflect 
periods of improvement and worsening in symptoms of 
depression, irritability, sleep disturbances, somatic 
complaints, nervousness, irritability, tearfulness 1-2 times 
a week, paranoia, worry about his health and dying, and 
profuse perspiration.  He reported that occasionally he 
wished he would die, but denied plan or intent to hurt 
himself.  He complained of feeling anxious at night if he is 
the last one to go to bed.  He slept with a loaded gun 
nearby.  He had nightmares upon return from Vietnam.  He 
reported occasional nightmares and an increase in intrusive 
thoughts of Vietnam.  He has a startle response.  He denied 
dissociative episodes.  The veteran denied suicide attempts 
and assaultive episodes.  He saw no [combat] action and did 
not witness the killings of others but saw dead bodies.  The 
veteran reported events that were disturbing to him while 
stationed in Vietnam attached to the 633rd CAMRON.  He 
described seeing Viet Cong heads on stakes near Pleiku.  He 
reported seeing a helicopter pilot land on the [Pleiku] 
airstrip before dying and all others in the helicopter were 
dead.  He sometimes feels guilty for not being in actual 
combat, but feels affected by what he has seen.  He believes 
that the Prozac has helped him feel less depressed and more 
motivated.  He stopped Trazodone because it kept him awake.  
The veteran complained of increased depression, irritability, 
and difficulty sleeping when the medication was decreased.  
He reported remembering things that had been repressed for 
many years.  In relevant part, the assessments included 
probable PTSD, opiate dependence, dysthymic disorder and rule 
out PTSD, dysthymia secondary type inter alia, and PTSD 
Vietnam stressor.  

The November 1993 VA general medical examination reflects 
that the veteran sustained an on the job injury in 1989.  The 
veteran's behavior and comprehension were evaluated as 
normal.  His responses were coherent.  The examiner noted 
that the veteran was emotionally stable and oriented.  His 
memory was appropriate.  The diagnoses included among other 
things, PTSD alleged.  

The November 1993 PTSD VA examination reflects that the 
veteran was in Vietnam for one year.  The veteran reported 
that he does not sleep well at all.  He has nightmares and 
does not remember their content.  If his wife goes to bed 
before him, he has to stay up all night.  He does not fall 
asleep.  He has his guns loaded.  He checks the whole house 
and makes sure the doors and windows are closed.  He claims 
he has depression: he does not want to do anything, he cannot 
concentrate, and he has suicidal thoughts, and has become 
listless and lethargic.  He thinks a lot about the war.  The 
worse that happened to him was during the first week in 
Vietnam, he did not realize the artillery was very close to 
them and he became very, very scared and thought they were 
being shelled when the American guns started pounding.  Also, 
one night, while he was lying on his cot, he heard loud 
noises of kids having a party just two tents down.  He 
mistook this for screaming and hollering and, because he 
thought there was a Viet Cong raid on the base, he got very 
scared and jumped off his cot.  He was never in any combat 
situation while in Vietnam or while in the military, for that 
matter.  His present activities consist of watching the three 
children and watching television.  He has no ambition to do 
anything and no drive to get out of the house.  He does not 
enjoy the things he used to enjoy.  He is constantly 
depressed.  A friend drove him to the hospital for the VA 
examination.  He was fairly neatly dressed.  He was friendly 
and cooperative, but rather anxious.  He had a tendency to 
self denigrate himself.  Some depression was noted, 
particularly when he was talking about his physical 
condition, more specifically his impotence and his inability 
to satisfy his wife.  His productions were relevant and 
coherent.  There was no delusional thinking elicited.  There 
were no obsessive thoughts.  As stated, he was self-
denigrating.  He criticized himself considerably, saying, 
"perhaps it's my fault.  I have not been a very good husband 
to my wife."  He admitted to having suicidal thinking at 
times but says he is not going to kill himself and never had 
tried before.  He claimed that his depression was preventing 
him from doing anything at all or enjoying anything he used 
to enjoy.  The diagnoses included post traumatic stress 
disorder, chronic, delayed, moderate -- characterized by 
intrusive thoughts of extreme stress, nightmares, withdrawal 
from people, and depression; and 2) major depression, 
recurrent -- characterized by poor sleep, no energy, no 
appetite, no ambition, poor memory, poor concentration, and 
suicidal thinking.  

The October 1996 deposition transcript of Dr. C. Tavani, 
psychiatrist, before the Industrial Accident Board in 
Delaware reflects that the veteran reported a sleep disorder 
after the [work related] accident as well as a period [of 
difficult sleep] after Vietnam when he would wake up suddenly 
during the night because of how scared he had gotten with 
some symptoms that are common to PTSD, particularly easy 
startle reactions.  The transcript also reflects that the 
veteran sustained no injuries while in Vietnam but saw a lot 
in terms of mutilations and deaths.  Dr. Tavani's impression 
was that the veteran was significantly depressed and 
manifests enough symptoms to be diagnosed with major 
depression.  She also thought that the veteran had some 
posttraumatic symptoms with some persistence, such as the 
vigilance.  Dr. Tavani opined that she would not call him 
paranoid exactly, but the hypervigilance and the easy startle 
response were indicative of some posttraumatic symptoms.  

A September 1997 VA outpatient entry reflects diagnoses of 
pain disorder and PTSD.  The veteran reported a better 
routine of sleep.  He reported having typically fitful rest 
and being up 2-3 times a night.  He feels anxious at night, 
gets up, and checks things.  He procrastinates and avoids 
getting out to run errands.  

VA outpatient treatment records for the period of February, 
March, and May 1998 reflect feelings of depression, 
worthlessness, and guilt.  The veteran is isolating himself, 
not getting dressed or showering until later in the day, and 
feeling irritable.  He sleeps poorly.  He continues to have 
chronic back and leg pain [from an industrial accident].  The 
veteran reports hand tremors and feeling jittery since 
medications changed to Clonazepam.  The diagnoses reflect 
depression and chronic pain.  Entries dated in June 1998 
reflect that the veteran cannot sleep, awakes in the early 
morning, anhedonia, and pain secondary to his back.  The 
records reflect depressed and decreased concentration.  The 
posttraumatic symptoms include intrusive recollections, 
nightmares, wakes up scared, sweating, elevated heart rate, 
but cannot recall the details of the nightmare.  He is 
hyperalert and hypervigilant.  As a result, he awakens 
exhausted.  He startles easily and gasps.  He denies suicidal 
ideation.  The diagnosis is chronic severe PTSD.  

The report of a private psychiatric examination by Dr. W. 
Rieger dated in March 1998 reflects that the physician had 
previously examined the veteran in June 1996 for a workmen's 
compensation claim for an industrial accident and that he 
reviewed VA treatment records in preparation of this report.  
Excerpts from the earlier examination include that the 
veteran was a propeller mechanic and once his group was fired 
at by snipers.  He was never involved in combat and did 
witness atrocities.  He saw plane crashes and dead bodies.  
His group was under mortal fire on a couple of occasions.  He 
has some symptoms of a posttraumatic stress disorder: 
"Vietnamese people bother me.  I do not eat Asian foods.  I 
choose not to watch movies about the Vietnam War."  Dr. 
Rieger noted that the veteran's mental state had not improved 
since the earlier examination.  On examination, the examiner 
noted that the veteran looked considerably older than his 
chronological age.  He looked beaten and tired.  He was 
casually dressed and had well-groomed gray hair.  He kept 
good eye contact.  He was friendly and cooperative.  He was 
fully oriented as to time, place, and person.  His speech was 
coherent, relevant, and always goal directed.  There were no 
signs of a cognitive dysfunction or of psychosis.  He 
appeared to be of average intelligence.  Despite the 
veteran's general tension and anxiety, he was not depressed.  
He probably underestimated his sleep time.  His sleep is 
disturbed by nightmares of the Vietnam war.  He keeps loaded 
guns in the house.  He has other posttraumatic stress 
disorder symptoms like hypervigilance and startle reactions.  
The veteran tends to overeat.  His sex life had normalized, 
temporarily, after penile prosthesis.  The present diminution 
of his libido appeared to be due his to resignation in 
response to the rejection by his wife who has a number of 
mental problems also.  The veteran is not suicidal or 
homicidal.  The diagnostic impression included chronic pain 
disorder with psychologic factors and general medical 
(orthopedic) condition, as well as chronic mild to moderate 
PTSD as a result of his experiences in Vietnam.  The examiner 
concluded that "based on [his] comprehensive psychiatric 
examination and [his] review of the above listed documents 
the following are [his] psychiatric opinions, all expressed 
with reasonable medical certainty.  The veteran is not 
disabled from a psychiatric point of view.  The veteran could 
return to his former job or any other type of gainful 
employment for which he is physically, by training, 
education, and experience qualified.  However, realistically, 
Dr. Rieger, did not expect the veteran to return to gainful 
employment.  Dr. Rieger added that only a small percentage 
(less than 25%) of the veteran's mental health care is 
related to the work accident.  

The transcript from the July 1998 personal hearing before a 
member of the Board in Washington, DC reflects that the 
veteran was stationed at Pleiku in the Republic of Vietnam, 
about 60 miles south of the demilitarized zone.  He was 
attached to the 633rd CAMRON as an aircraft propeller 
repairman.  He was not involved in [active] combat.  Two 
stressful events from Vietnam "set [him] off".  He was shot 
at and there were a lot of mortar attacks.  The fear of being 
attacked scared him too much.  After a mortar attack, he 
requested night shifts while in Vietnam.  He believes the 
incident where he was shot at while changing an engine 
occurred at night in June 1966 several months after he was at 
Pleiku.  There was an attack from the Viet Cong on a 
Montagnard village very close to Pleiku.  In retribution, the 
Army set up an ambush [for the Viet Cong].  "They" took 
down five Viet Cong.  "They" decapitated [the Viet Cong] 
and placed their heads on a stakes and he saw that.  The 
incident at the Montagnard village may have occurred between 
July and October 1966.  He is unsure of the time period and 
thinks that the events occurred toward the end of his tour or 
midtour.  His sleep habits are terrible ever since Vietnam.  
The Montagnard incident comes back to him in his nightmares 
quite often - about twice a month.  

Other testimony reflects that he worked night shift for about 
20 years after separating from service.  If his wife is still 
awake when he goes to bed, he can sleep.  He hears every 
little noise.  If he wakes up for any reason, he has to get 
up and look around.  He has done that as long as he 
remembers.  He walks the house and he sleeps with two loaded 
guns.  He has not been hospitalized for psychiatric symptoms.  
He has been unemployed since 1989 due to an industrial 
accident.  He is in receipt of Social Security Disability 
benefits.  He is currently attending group therapy at the VA 
for depression.  He has been to four psychiatrists who all 
agree that he has PTSD.  He never had to fire his loaded 
weapon while in Vietnam.  

The March 1999 report from the U.S. Armed Services Center for 
Research of Unit Records reflects the History of the 633rd 
Combat Support Group (PACAF).  The unit history reflects that 
the 633rd was located at the Pleiku Air Base, Republic of 
Vietnam and it functioned primarily as the housekeeping unit 
for all Air Force units assigned.  Its principal mission was 
the support of five tactical units and six non-flying units 
located at Pleiku Air Base.  In pertinent part, for the 
period of January 1, 1966 to June 30, 1966, the operating 
units included the 1st Air Commando Squadron equipped with 
Skyraider aircraft; the 4th Air Commando Squadron with the 
AC-47 gun and flare Dragon Ship; the 5th Air Commando 
Squadron with U-10 aircraft used to distribute leaflets and 
broadcast messages in the psychological war effort; the 21st 
Tactical Air Support Squadron with 0-1E Bird Dog aircraft 
used by the Forward Air Controllers; and the 38th Aerospace 
Rescue and Recovery Service equipped with H-43 rescue 
helicopters.  Essentially, the record reflects combat related 
activity.  Specifically, the Aerospace Rescue and Recovery 
Center made 36 personnel saves in 21 aircrew recovery 
missions.  In all, they logged in 203 missions including 
aircrew recovery, base support, and medical evacuation 
missions.  They logged 137 combat hours utilizing two 
assigned H-43 helicopters.  

The unit history reflects that the 633rd CAMRON, the 
consolidated Aircraft Maintenance Squadron, was activated on 
April 8, 1966.  The base underwent an enemy mortar attack in 
the early morning hours of April 22, 1966, the maintenance 
squadron gave one of its best demonstrations of superior 
quality.  Thirteen aircraft were put out of commission by 
enemy fire.  The 633rd CAMRON primarily supported the A1E 
aircraft of the 1ACS (Air Commando Squadron) and maintenance 
on the U-10, 01E, and AC-47.  Unit histories for the periods 
from July to September 1966, October to December 1966, and 
January to March 1967 are illegible.  The April to June 1967 
unit history reflects that enemy forces did assert mortar 
attacks on Pleiku Air Base.  The last attack on Pleiku Air 
Base was in January 1967.  Although, there was no damage to 
base facilities or injuries to American service members, an 
outpost manned by Regional Forces was overrun by the enemy.  
The air base had previously been attacked in the early 
morning hours of April 22, 1966, when two A-1E aircraft were 
destroyed and 11 damaged by enemy mortar fire.  This attack 
came only two weeks after the activation of the 633rd Combat 
Support Group.  One airman was seriously injured and four 
airmen sustained minor injuries.  In a period of 14 months, 
there had been only two serious attacks aimed at Pleiku Air 
Base.  "Indeed, although there was evidence that the 
perimeter had often been probed by the enemy, they never 
succeeded in penetrating the base defenses."  The U.S. Armed 
Services Center for Research of Unit Records reported that 
the histories did not document the Montagnard village 
incident.  


II.  Law and Regulations

Initially, the Board finds that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the veteran is found to have presented a claim, which is 
not inherently implausible.  Further, after examining the 
record, the Board is satisfied that all relevant facts have 
been properly developed in regard to his claim and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).

The Board notes that the requirements for service connection 
for PTSD under 38 C.F.R. § 3.304(f) were changed effective 
March 7, 1997.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  See Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); see also VAOPGCPREC 11-97 (1997).  

In the instant case, the Board notes that the veteran filed 
his initial claim for service connection for PTSD in 
September 1993.  Thus, given the fact that this case is 
currently pending before the Board, and in light of the fact 
that the regulations regarding service connection for PTSD 
changed effective March 7, 1997, it is the Board's 
determination that the veteran's claim of entitlement to 
service connection for PTSD must be evaluated under both the 
old and the new regulations in order to determine which 
version is most favorable to him.  See Karnas, supra.  

Prior to March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) included the 
following: (1) medical evidence establishing a clear 
diagnosis of the disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat, or that the veteran received an award of the Purple 
Heart, Combat Infantryman Badge, or other similar combat 
citation, will be accepted as conclusive evidence of the 
claimed in-service stressor, absent evidence to the contrary.  
See Cohen, supra, (quoting 38 C.F.R. § 3.304 (f)); see also 
VA ADJUDICATION PROCEDURE MANUAL M-21-1, Part VI, 7.46 (Oct. 
11, 1995) (hereinafter VA MANUAL 21-1).

Evidence to support a PTSD claim must be evaluated in light 
of the places, types and circumstances of service as 
evidenced by service records, the official history of each 
organization in which the veteran served, the military 
records, and all pertinent medical and lay evidence.  The 
requirements vary depending upon whether or not the veteran 
engaged in combat with the enemy.  See 38 U.S.C.A. § 1154(a); 
38 C.F.R. §§ 3.303, 3.304(f); West v. Brown, 7 Vet. App. 70, 
75 (1994); Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  It is not 
sufficient to simply rely on service in a combat zone.  See 
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  Nor is the 
veteran's lay testimony alone sufficient to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence, which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West, 7 Vet. App. at 76; Zarycki, 6 Vet. App. 
at 98.  In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), 
the Court held that "the absence of corroboration in the 
service records, when there is nothing in the available 
records that is inconsistent with other evidence, does not 
relieve the Board of its obligations to assess the 
credibility and probative value of the other evidence."  
West, Zarycki, and Doran cited a provision of the VA MANUAL 
21-1 which has now been revised as "Evidence of Stressors in 
Service" to read, in part,... "[C]orroborating evidence of 
a stressor is not restricted to service records, but may be 
obtained from other sources."  Since the October 1995 
revision of the VA MANUAL 21-1, the Court has held that the 
requirements in 38 C.F.R. § 3.304(f) for "credible 
supporting evidence" means that the "veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor."  See Moreau, 9 Vet. 
App. at 395; Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The Board would note that the VA has adopted the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) in 
amending 38 C.F.R. §§ 4.125 and 4.126.  See 61 Fed. Reg. 
52695-52702 (1996).  The standard as to whether a stressor is 
sufficient to trigger PTSD is a subjective standard, 
requiring exposure to a traumatic event and a response 
involving intense fear, helplessness, or horror.  See Cohen, 
10 Vet. App. at 153 (Nebeker, C.J., concurring).

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  See 64 Fed. Reg. 
32,807 (1999) (to be codified at 38 C.F.R. § 3.304(f) 
(effective March 7, 1997)).  The Board notes that under 38 
C.F.R. § 4.125(a), a diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  38 
C.F.R. § 4.125 (1999).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (1999).  

By way of analogy, the Board observes that in regards to the 
relationship between the old regulations and the VA MANUAL 
21-1, the Court in Cohen, 10 Vet. App. at 139, stated that 
where the manual imposed requirements not in the regulations 
that were unfavorable to the claimant, those additional 
requirements could not be applied against the veteran.  
However, where the manual and regulations overlapped, the 
manual was irrelevant.  Thus, in light of the above 
principles, the Court essentially held that manual provisions 
would only be discussed if they could be read as more 
favorable to the veteran.

In applying the above principles to the instant case, the 
Board notes that when comparing the old PTSD regulations with 
the new, it appears that both sets of regulations essentially 
require credible supporting evidence that the veteran's 
claimed in-service stressor actually occurred, and that there 
is a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  However, 
the Board observes that the two sets of regulations differ in 
regards to the requirements for establishing a diagnosis of 
PTSD.  The new criteria appears to impose an additional 
requirement that was not required under the old regulations, 
namely that the medical diagnosis of PTSD has to be in 
accordance with DSM-IV.  Therefore, since only a clear 
diagnosis of PTSD is required under the old regulations, and 
there is no additional burden of establishing a diagnosis of 
PTSD which is in accordance with DSM-IV, it is the Board's 
determination that the old regulations are more favorable to 
the veteran and his claim.  See Cohen, 10 Vet. App. at 139 
(holding that a clear diagnosis of PTSD is an unequivocal 
diagnosis of PTSD, without any reference to the DSM).  
Accordingly, the old regulations will be applied to the 
veteran's claim for service connection for PTSD.  


III.  Analysis

The record before the Board demonstrates that VA and private 
medical records have clearly diagnosed the veteran as having 
post-traumatic stress disorder.  The veteran's military 
occupational specialty was aircraft propeller repairman at 
Pleiku Air Base where his unit provided support to Air 
Commando Squadrons.  According to the veteran's September 
1993 statement in support of his claim, within weeks of being 
stationed at Pleiku, the base underwent a night mortar 
attack.  He heard screaming from a tent two tents down from 
his.  He thought the camp was being overrun.  He feared for 
his life.  Thereafter, he could not stand to be inside the 
bunker for fear that he would be killed in his sleep.  He had 
never been so scared in all of his life.  

The Board observes following a complete review of the claims 
folder, the veteran isolated the first 6 months of his tour 
in Vietnam as more traumatic than any other period.  Based on 
the veteran's statements as corroborated by service 
department personnel records, he served with the 633rd from 
April 1966 to April 1967.  A careful review of the unit 
histories combined with the veteran's personnel file and his 
statements place the veteran in a non combat designator, in a 
combat unit during his tour of duty in the Republic of 
Vietnam.  Thus, the information of record does not indicate 
the veteran was engaged in actual combat with the enemy.

In this case, VA and private physicians have accepted the 
veteran's stressors as supporting a diagnosis of PTSD.  See 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  At 
present, the veteran complains of nightmares, sleep 
difficulty, hypervigilance, paranoia, depression, and 
intrusive thoughts.  

Next, the Board must consider whether there is credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  It is the responsibility of the Board to 
assess the credibility and weight to be given to the 
evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  A 
review of the unit histories reflect that within weeks of the 
veteran's being stationed at Pleiku Air Base, there was an 
early morning enemy mortar attack.  According to a review of 
the unit histories, this was one of two serious enemy mortar 
attacks sustained by Pleiku Air Base.  There was a constant 
threat of enemy attack at the Air Base as recorded in the 
unit histories.  Therefore, the unit histories corroborate 
the April 1966 enemy mortar attack (stressor) and tend to 
corroborate his assertion that he was in fear of his life as 
the perimeter of the Air Base was subject to frequent probing 
by enemy forces.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

In this regard, the Board has considered the March 1999 
statement from the U.S. Armed Services Center for Research of 
Unit Records and the unit histories aggregated with the 
veteran's statements to concede that while the veteran did 
not receive a combat medal, the veteran was in the combat 
zone in direct support of air commando and air rescue 
squadrons as an aircraft propeller repairman.  

When, after consideration of all of the evidence, a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in favor of the veteran.  38 C.F.R. § 3.102.  
In this regard, the Board stresses that these squadrons flew 
combat missions and by virtue of their roles drew enemy fire 
to Pleiku Air Base and resolves any doubt as regards to 
whether the veteran saw combat in favor of the veteran.  See 
38 U.S.C.A. § 1154; 38 C.F.R. §§ 3.102, 3.304(f) (1999).  
Therefore, in the absence of any evidence to the contrary as 
to the occurrence of the enemy mortar attacks, service member 
deaths, and sniper fire, his statements as regards the in-
service stressors are accepted as credible.  For the purposes 
of this decision, the evidence establishes that the veteran 
saw enemy action and that his claimed stressors are related 
to that enemy action.  

Therefore, service connection for PTSD is warranted under the 
criteria in effect prior to March 7, 1997.  The veteran has 
presented: (1) medical evidence establishing a clear 
diagnosis of the disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (1996); Cohen, supra.



ORDER

Entitlement to service connection for PTSD is granted.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

